MEMORANDUM **
Gustavo Medina Rodriguez, his wife Maria Guadalupe Medina Salgado, and their two minor children, natives and citizens of Mexico, petition pro se for review of the August 2006 order of the Board of Immigration Appeals (“BIA”) denying their motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of the motion to reopen for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s initial order dismissing the petitioners’s direct appeal because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003). Further, we lack jurisdiction to review all of the BIA’s subsequent orders prior to August 2006 because the petition for review is not timely as to those orders. See Andia v. Ashcroft, 359 F.3d 1181, 1183 n. 3 (9th Cir.2004) (per curiam).
The petitioners have failed to provide argument on the BIA’s 2006 order denying their motion to reopen in their opening brief and have therefore waived any challenge to that order. See Ghahremani v. Gonzales, 498 F.3d 993, 997-98 (9th Cir.2007).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.